     Case 3:20-cv-01511-MMA-LL Document 21 Filed 01/07/21 PageID.101 Page 1 of 2



1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   GLORIE JARAMILLO,                                     Case No.: 20cv1511-MMA-LL
12                                        Plaintiff,
                                                           ORDER RESETTING TELEPHONIC
13   v.                                                    SETTLEMENT CONFERENCE
14   TROTT PROPERTIES, LLC;
     TRINH THI NGUYEN; and
15
     DOES 1-10,
16                                      Defendants.
17
18         On October 30, 2020, the Court had set a telephonic, attorneys-only settlement
19   conference for January 7, 2021. ECF No. 15 at 2. On January 7, 2021, the Court learned
20   that Plaintiff’s counsel, Brett Parkinson, was newly assigned to the case and determined
21   that the settlement conference could not proceed. See ECF No. 20. Accordingly, the Court
22   ORDERS the following:
23         1.     A       telephonic,   attorneys-only      settlement   conference    is   set   for
24   January 14, 2021 at 11:30 a.m. Counsel shall use the dial-in information that will be filed
25   by the Court as a separate notice on the docket. The notice will be restricted to case
26   participants only.
27   ///
28   ///

                                                       1
                                                                                      20cv1511-MMA-LL
     Case 3:20-cv-01511-MMA-LL Document 21 Filed 01/07/21 PageID.102 Page 2 of 2



1          2.       Mr. Parkinson shall make his appearance as an attorney of record in this case
2    as soon as practicable so that he may access the restricted notice of teleconference
3    information.
4          3.       The parties shall file a joint motion for entry of a stipulated protective order,
5    which includes the terms of their agreement for handling confidential documents and
6    information, on or before January 12, 2021.
7          All other deadlines and requirements remain as previously set. See ECF No. 15.
8          IT IS SO ORDERED.
9    Dated: January 7, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
                                                                                     20cv1511-MMA-LL
